Exhibit 10.3 

 





  





Free translation of Spanish language document

 

 Description: image001 [image_001.jpg]  

GUNVOR COLOMBIA SAS

Carrera 7 No. 83-29, Oficina 304 Bogotá, Colombia

Phone +57-1 - 6227978 / 6364768



  

 

Date: the 22nd of November of 2013

 

ADDENDUM No. 1 TO THE COSTAYACO CRUDE OIL SALE AND PURCHASE AGREEMENT

 

This Addendum (hereinafter the “Addendum”) to the Agreement (as defined below)
is entered into on the 22nd of November of 2013 by and between GRAN TIERRA
ENERGY COLOMBIA LTD., a limited liability company organized and existing under
the laws of the State of Utah, acting through its duly registered branch office
(hereinafter the “SELLER”), jointly represented by Duncan Nightingale,
identified with Colombian Alien I. D. No. 391739 and Manuel Antonio Buitrago
Vives, identified with Colombian I. D. No. 72.191.666, duly authorized to enter
into this Addendum according to the Certificate of Existence and Incumbency
issued by the Chamber of Commerce attached hereto, and GUNVOR COLOMBIA SAS, a
company organized under the laws of the Republic of Colombia (hereinafter the
“BUYER”), represented by Jaime Alejandro Hoyos Juliao, identified with Colombian
I. D. No. 80.082.474, duly authorized to enter into this Addendum according to
the written vote dated on the 30th of November of 2012 of the sole partner of
Gunvor SAS, attached hereto. The SELLER and the BUYER will be individually
called the “PARTY”, and collectively “PARTIES”.

 

WITNESSETH:

 

1.WHEREAS the SELLER and the BUYER on the third day (3rd) of December of 2012
entered into a crude oil sale and purchase agreement (hereinafter the
“Agreement”) whereby it was agreed that the SELLER will be able to sell and
deliver, and the BUYER must buy and charge whenever the SELLER nominates, up to
a maximum quantity of 3,650 barrels of Crude Oil + 10% per day throughout the
term of the Agreement.

 

2.WHEREAS according to the letter dated on the 16th of October of 2013 sent by
the SELLER and accepted by the BUYER, the PARTIES are interested in extending
the term of the Agreement for an additional term of one (1) year, as from the
expiration of the term initially agreed.

 



 

 

 





Free translation of Spanish language document

  

THEREFORE, in consideration to the premises and mutual representations,
warranties, covenants, agreements and commitments established in this Addendum
or referred to in it, the PARTIES agree to amend this Agreement as follows:

 

CLAUSES

 

FIRST. The PARTIES agree to renew the term of the agreement for another year,
fully amending the Second Clause of the Agreement, which shall read as follows:

 

“2. TERM

 

The term of this Agreement will be of two (2) years as from the third (3rd) of
December of year two thousand and twelve (2.012). The PARTIES may renew the term
of the agreement for a further year, executing an addendum at any time before
the expiration of the initial term.”

 

SECOND. With the exception of the agreements of this document, all other clauses
of the Agreement will remain in force in the same terms in which they were
initially agreed.

 

In witness whereof the PARTIES sign this document in Bogotá D. C., on the 22nd
day of November of 2013, in two (2) identical counterparts destined to each one
of the Parties.

 

 

THE SELLER: GRAN TIERRA ENERGY COLOMBIA LTD

  

/s/ Manuel Antonio Buitrago Vives   /s/ Duncan Nightingale Manuel Antonio
Buitrago Vives   Duncan Nightingale Legal Representative   Legal Representative

 

 

THE BUYER: GUNVOR COLOMBIA SAS

  

/s/ Jaime Alejandro Hoyos Juliao     Jaime Alejandro Hoyos Juliao     Legal
Representative    

 



Page 2 of 2

 

  

[image_001.jpg]

GUNVOR COLOMBIA SAS

Carrera 7 No. 83-29, Oficina 304 Bogotá, Colombia
Phone +57-1 - 6227978 / 6364768

 

Fecha: 22 de noviembre 2013

 

OTROSÍ NO. 1 AL CONTRATO DE COMPRAVENTA DE CRUDO COSTAYACO

 

El presente otrosí (en adelante el “Otrosí”) al Contrato (como se define abajo)
se celebra el 22 de noviembre del 2013 por y entre GRAN TIERRA ENERGY COLOMBIA
LTD., una sociedad de responsabilidad limitada organizada bajo las leyes del
Estado de Utah, actuando a través de su sucursal colombiana debidamente
registrada (en adelante el “VENDEDOR”), representada de forma conjunta por
Duncan Nightingale, identificado con Cédula de Extranjería No. 391739 y Manuel
Antonio Buitrago Vives, identificado con Cédula de Ciudadanía No. 72.191.666,
debidamente autorizados para celebrar este Otrosí de acuerdo con el Certificado
de Existencia y Representatión Legal emitido por la Cámara de Comercio que se
adjunta al presente documento, y GUNVOR COLOMBIA SAS, una sociedad organizada
bajo las leyes de la República de Colombia (en adelante el “COMPRADOR”),
representada por Jaime Alejandro Hoyos Juliao, portador de la Cédula de
Ciudadanía No. 80.082.474, debidamente autorizado para celebrar el presente
Otrosí de acuerdo con el voto escrito de fecha de 30 de noviembre de 2012 por
parte del único socio de Gunvor SAS, el cual se adjunta al presente documento.
El VENDEDOR y el COMPRADOR serán denominados de forma individual la “PARTE”, y
de forma conjunta las “PARTES”.

 

CONSIDERANDOS:

 

1.QUE el VENDEDOR y el COMPRADOR suscribieron el día tres (3) de diciembre de
2012 un contrato de compraventa de crudo (en adelante el “Contrato”) por medio
del cual se acordó que el VENDEDOR podrá vender y entregar, y el COMPRADOR
deberá comprar y cargar cuando el VENDEDOR nomine, hasta una cantidad máxima de
3,650 barriles de Crudo + 10% por día durante el plazo del Contrato.

 

2.QUE según consta en la comunicación del 16 de octubre de 2013 enviada por el
VENDEDOR y aceptada por el COMPRADOR, las PARTES están interesadas en ampliar el
plazo del Contrato por el término de un (1) año adicional, y contado a partir
del vencimiento del plazo inicialmente pactado.

 

 

 

 

OTROSÍ NO. 1 AL CONTRATO DE COMPRAVENTA DE CRUDO COSTAYACO

 

POR LO TANTO, en consideracion de las premisas y de las declaraciones,
garantias, pactos, acuerdos y compromisos mutuos, que se establecen en este
Otrosí o a los que se hace referenda en el mismo, las PARTES convienen modificar
el Contrato de la siguiente manera:

 

CLÁUSULAS

 

PRIMERA. Las PARTES acuerdan renovar el plazo del contrato por otro año,
modificando en su integridad la Cláusula Segunda del Contrato la cual quedara de
la siguiente manera:

 

“2. PLAZO

 

El plazo del presente Contrato será de dos (2) años contados desde el tres (3)
de diciembre de dos mil doce (2.012). Las PARTES podrdn renovar el plazo del
contrato por otro año, mediante la flrma de un otrosí en cualquier momento y
antes de la expiración del termino inicial. ”

 

SEGUNDA. Salvo lo acordado mediante el presente documento, las demás cláusulas
del Contrato permanecerán vigentes en los mismo términos en que fueron
inicialmente pactadas.

 

En señal de aceptación y constancia de lo anteriormente acordado las PARTES
suscriben el presente documento en Bogotá D.C., el 22 de noviembre de 2013, en
dos (2) ejemplares de igual valor y tenor con destino a cada una de las Partes.

 

EL VENDEDOR: GRAN TIERRA ENERGY COLOMBIA LTD

 

/s/ Manuel Antonio Buitrago Vives   /s/ Duncan Nightingale Manuel Antonio
Buitrago Vives   Duncan Nightingale Representante Legal   Representante Legal

 

ELCOMPRADOR: GUNVOR COLOMBIA SAS            [tsig.jpg]     /s/ Jaime Alejandro
Hoyos Juliao     Jaime Alejandro Hoyos Juliao     Representante Legal    

 

Page 2 of 2

 



